DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Monaco (Reg. No. 52041) on 01/10/2022.The application has been amended as follows: 
1. (Currently Amended) A method for transmitting uplink data by a user equipment (UE), the method comprising:
receiving resource configuration regarding a first radio resource not dedicated to the UE;
performing an n-th transmission of the uplink data using the first radio resource,
where n is a positive integer;
performing a (n+1)-th transmission of the uplink data using the first radio resource based on the n-th transmission of the uplink data using the first radio resource 
based on a (maxTx)-th transmission of the uplink data using the first radio resource being performed and not successful:
transmitting a request for radio resource dedicated to the UE for retransmission of the uplink data;
maintaining the uplink data in a HARQ buffer of a HARQ process used for the uplink data; and
initializing a redundancy version of the HARQ process used for the uplink data to zero,
wherein the resource configuration includes information regarding the predetermined number equal to maxHARQ-Tx, and
wherein the redundancy version of the HARQ process used for the uplink data is to zero for 1-st transmission of the uplink data using the first radio resource, and incremented by 1 for a transmission of the uplink data using the first radio resource.

2. (Previously Presented) The method according to claim 1, further comprising:
receiving resource information regarding a second radio resource dedicated to the UE; and
performing the retransmission of the uplink data using the second radio resource.

3. (Cancelled) 


determining that the n-th transmission of the uplink data is not successful based on not receiving an acknowledgement for the n-th transmission of the uplink data is not received, or based on not receiving information regarding the radio resource dedicated to the UE for the retransmission of the uplink data or new transmission of another uplink data.

5. (Previously Presented) The method according to claim 1, wherein the request includes at least an identity of the HARQ process used for the uplink data, an identity of the UE, or information regarding an amount of the uplink data.

6. (Previously Presented) The method according to claim 1, wherein the UE does not transmit the uplink data using the first radio resource based on transmitting the request.

7-10. (Cancelled) 

11. (Currently Amended) A user equipment (UE) for transmitting uplink data, the UE comprising:
a transceiver;
a processor; and
a memory storing at least one program that causes the processor to perform operations comprising:

performing an n-th transmission of the uplink data using the first radio resource, where n is a positive integer;
performing a (n+1)-th transmission of the uplink data using the first radio resource based on the n-th transmission of the uplink data using the first radio resource being not successful, where n+1 is not greater than a predetermined maximum number of transmissions (maxTx); and
based on a (maxTx)-th transmission of the uplink data using the first radio resource being performed and not successful:
transmitting a request for radio resource dedicated to the UE for retransmission of the uplink data,
maintaining the uplink data in a HARQ buffer of a HARQ process used for the uplink data, and
initializing a redundancy version of the HARQ process used for the uplink data to zero,
wherein the resource configuration includes information regarding the predetermined number equal to maxHARQ-Tx, and
wherein the redundancy version of the HARQ process used for the uplink data is to zero for 1-st transmission of the uplink data using the first radio resource, and incremented by 1 for a transmission of the uplink data using the first radio resource.


receiving resource information regarding a second radio resource dedicated to the UE; and
performing the retransmission of the uplink data using the second radio resource.

13. (Cancellled) 

14. (Previously Presented) The UE according to claim 11, wherein the operations further comprise:
determining that the n-th transmission of the uplink data is not successful, based on not receiving an acknowledgement for the n-th transmission of the uplink data, or based on not receiving information regarding the radio resource dedicated to the UE for the retransmission of the uplink data or new transmission of another uplink data.

15. (Previously Presented) The UE according to claim 11, wherein the request includes at least an identity of the HARQ process used for the uplink data, an identity of the UE, or information regarding an amount of the uplink data.

16. (Previously Presented) The UE according to claim 11, wherein the operations further comprise: 
not transmitting the uplink data using the first radio resource based on transmitting the request.

17-20. (Cancelled) 

21.  (Cancelled) 

22. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “performing an n-th transmission of the uplink data using the first radio resource, where n is a positive integer;
performing a (n+1)-th transmission of the uplink data using the first radio resource based on the n-th transmission of the uplink data using the first radio resource being not successful, where n+1 is not greater than a predetermined maximum number of transmissions (maxTx); and based on a (maxTx)-th transmission of the uplink data using the first radio transmitting a request for radio resource dedicated to the UE for retransmission of the uplink data; maintaining the uplink data in a HARQ buffer of a HARQ process used for the uplink data; and initializing a redundancy version of the HARQ process used for the uplink data to zero, wherein the resource configuration includes information regarding the predetermined number equal to maxHARQ-Tx, and
wherein the redundancy version of the HARQ process used for the uplink data is to zero for 1-st transmission of the uplink data using the first radio resource, and incremented by 1 for a transmission of the uplink data using the first radio resource..”are .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SYED ALI/           Primary Examiner, Art Unit 2468